662 F.Supp.2d 1359 (2009)
ENI TECHNOLOGY INC., Plaintiff,
v.
UNITED STATES, Defendant.
Slip Op. 09-143. Court No. 05-00170.
United States Court of International Trade.
December 16, 2009.

JUDGMENT
POGUE, Judge.
Upon reading the parties moving papers for summary judgment and other papers in this proceeding, and upon due deliberation, it is hereby
ORDERED that defendant's classification of the subject RF generators is overruled and defendant's cross-motion for summary judgment is denied in its entirety,
ORDERED that plaintiffs motion for summary judgment is granted as to plaintiffs claim that the "principal use" of the subject RF generators is for plasma processing of semiconductors,
ORDERED that plaintiffs motion for summary judgment is denied as to plaintiffs claim that all of the subject RF generators are classifiable in subheading 8479.89.84, Harmonized Tariff Schedule of the United States ("HTSUS") (2002-2004).
ORDERED that each of the subject RF generators are classifiable in the HTSUS according to the method or methods of plasma processing in which they were programmed to perform as follows: Models ACG-GB-02 and GHW25A13DF3N01 in subheading 8466.93.85 which relates to etch processing, Model GHW12Z13DF2N01 in subheading *1360 8543.90.10 which relates to physical vapor deposition processing, and Models B-10013-00 and ACG-6B-01 in subheading 8479.89.84 which relates to chemical vapor deposition processing and/or undetermined or multiple processing methods, and
ORDERED that U.S. Customs and Border Protection shall reliquidate the subject entries and refund, with lawful interest, all duties paid on the subject RF generators.